Citation Nr: 0612327	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  03-21 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, to include arthritis.

2.  Entitlement to service connection for left knee 
arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran served on active military duty from February 1981 
to February 1984.

The appeal initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

The Board notes that the veteran is already service connected 
for a disorder of the left knee, characterized as status post 
left knee injury, with a 20 percent disability rating 
assigned since 1992 (an intercurrent 100 percent evaluation 
was temporarily assigned based on post-surgical convalescence 
under 38 C.F.R. § 4.30).  He is also service connected for 
scarring of the left knee, rated noncompensably disabling.  
The left knee claim here is limited to service connection for 
arthritis.  

The Board in March 2003 remanded the appealed claims for 
development.  They now return for Board review.  


FINDINGS OF FACT

1.  There is no current continuing right knee disorder, 
including no arthritis, causally related to service or made 
worse by service, and none causally related to a service-
connected left knee disorder or made worse by a left knee 
disorder.  Arthritis of the right knee was not present within 
the first post-service year.  

2.  There is no current left knee arthritis causally related 
to service, made worse by service, or causally related to a 
service-connected left knee disorder or made worse by that 
disorder.  Arthritis of the left knee was not present within 
the first post-service year and is not currently shown.  




CONCLUSIONS OF LAW

A chronic right knee disability was not incurred in or 
aggravated by active service, and was not caused or 
aggravated by a service-connected left knee disability; 
arthritis of the right knee was not present within the first 
post-service year and is not currently shown.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137, 5103A, 5107  (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 
3.326 (2005).

Left knee arthritis was not incurred in or aggravated by 
active service, and was not caused or aggravated by a 
service-connected left knee disability; arthritis of the 
right knee was not present within the first post-service year 
and is not currently shown.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.326 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103A, VA has an 
enhanced duty to assist the veteran in the development of his 
claim.  These duties were enacted into law with the VCAA.

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will ask veterans to submit all relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  VA 
fulfilled these requirements for the left knee arthritis 
claim by issuance of VCAA development letters in March 2005 
and June 2005, specifically addressing the veteran's appealed 
claims of entitlement to service connection for left knee 
arthritis and a right knee disorder.  These letters 
appropriately notified the veteran what VA would do and what 
the veteran must do in furtherance of his claims.  These 
letters, together with other documents on file informed him 
of evidence of record supportive of his claims that was 
received and associated with the claims folder, as well as 
the need for his assistance in obtaining any further evidence 
that might be supportive of his claims but was not yet of 
record.  

Also by these documents, the veteran was informed of evidence 
of record, governing laws, and bases for entitlement service 
connection for his claimed left knee arthritis and right knee 
disorder.  The VCAA letters explicitly asked the veteran to 
submit pertinent, recent evidence he had that would further 
his claims, including in particular medical records 
establishing the presence of left arthritis and right knee 
disability and a causal link between service or service-
connected disability, and the claimed left knee arthritis or 
right knee disability.  The veteran was also thereby informed 
that it was ultimately his responsibility to see that 
evidence was received in support of his claims.  

The veteran was afforded the opportunity to testify in 
support of his claims.  However, he withdrew a hearing 
request by a signed document received in July 2003, and he 
has not since expressed a desire to testify in support of his 
claims.  He has submitted supportive written statements which 
are contained in the claims folder.  There is no indication 
that the veteran wished to address further his claims but was 
deprived of that opportunity.  Appropriate requests were made 
of the veteran, and from indicated sources, for additional 
pertinent evidence, and there is no indication that pertinent 
evidence has not been obtained and associated with the claims 
folder.  The most recent supplemental statement of the case 
in August 2005 constituted an appropriate readjudication 
following appropriate VCAA notice and development assistance 
for the claims on appeal.  

The veteran was afforded multiple VA examinations in the 
course of his appeal, including most recently in July 2005, 
as discussed below, and the Board concludes that these 
appropriately evaluated the veteran's claimed disorders 
sufficiently for rating purposes.  

The Board is also satisfied that development requested in the 
March 2005 remand has been satisfactorily completed.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Appropriate VCAA 
notice and assistance in developing the claim on appeal were 
afforded the veteran, and a VA examination addressing the 
nature and etiology of the claimed disorders was obtained.  
The claims where then appropriately readjudicated by the RO 
with issuance of an August 2005 supplemental statement of the 
case, as noted.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Court has held that the notice requirements in 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) are particularly applicable as they pertain to 
when notice is issued.  In this instance, while the veteran 
was not afforded such notice prior to the appealed June 2002 
RO adjudication, that error was not prejudicial to the 
veteran's claim in this instance since, as discussed above, 
he was given ample notice and opportunity to remedy 
deficiencies in his claim.  The Court has recently held, in 
that regard, that an error is not prejudicial when the error 
does not affect "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between service and the disorder which is the 
basis of claim; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim for benefits, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).  

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if entitlement to benefits is 
awarded.  Id.  Here, the Board has considered application of 
Dingess/Hartman, but finds no prejudice to the veteran 
resulting from any failure to inform of the above-noted five 
crucial elements of disability claims.  The veteran's status 
as a veteran was established and there was no denial of claim 
on that basis.  The veteran was adequately informed by the 
VCAA letters of the need for evidence of current disability, 
that VA examinations would be relied on to establish the 
existence of claimed disabilities or to conclude that they do 
not exist.  By the March 2005 Board remand the veteran was 
informed that the existence of the claimed left knee 
arthritis and right knee disorder was still a point of 
contention; and the veteran was duly informed by the August 
2005 supplemental statement of the case that his appealed 
claims were being denied based on medical evidence, 
particularly the July 2005 VA examination findings, that 
there was no current arthritis of the left knee and no 
current disability of the right knee.  The need to establish 
a connection between service and current disability to 
support the service connection claims on a direct basis, or 
the need to establish a connection between the service-
connected left knee disorder and the claimed disorders to 
support the service-connection claims on a secondary-service-
connection basis, or the need to establish the existence of 
arthritis within the first year post service to support the 
claims on that basis, were all duly addressed in the course 
of appeal prior to the most recent readjudication of the 
claim in the issued August 2005 supplemental statement of the 
case.  The degree of disability and effective dates for 
service connection are not relevant where, as here, claims 
for service connection are denied.  

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Factual Background

Service medical records reflect multiple treatments for 
ongoing disorders of both knees over many months, with the 
veteran placed on limited duty profile based on disorders of 
both knees between July 1982 and January 1983.  X-rays of the 
left knee in December 1981 showed only possible minimal 
suprapatellar effusion, whereas x-rays of the left knee in 
June 1983 showed no abnormalities.  

In March 1982 the veteran was seen for a complaint of 
constant pain in the right knee, reporting that he had 
twisted it while running through the woods.  Objectively, the 
right patella was bluish, and pain radiated in the medial 
patella tendon area, there was limited motion and pain on 
motion, and moderate tenderness anteriorly.  Initially 
differential assessments were of a twisted or fractured knee, 
to rule out ligament or cartilage damage.  X-rays obtained of 
the right knee were negative.  The veteran was placed on 48 
of hours sedentary duty with crutches.  

Upon follow-up in two days, medication was noted to have 
helped the right knee.  There was still redness, pain, and 
limitation of motion.  The examiner assessed a right knee 
sprain, prescribed 24 hours of sedentary duty, to be followed 
by light duty, and re-evaluation by the unit clinic.  There 
is no record of further follow-up before July 1982.  An 
orthopedic treatment in July 1982 noted that while the 
veteran had continued improvement in the left knee, he also 
continued to have pain in the right knee.  The veteran was 
continued on limited duty profile for nine weeks.  A limited 
duty profile was again provided in July 1982, for sixty days 
until September 1982.  The limited duty was for assessed 
chondromalacia of both knees.  

At an orthopedic visit in October 1982, the veteran reported 
a history of problems with both knees, left greater than 
right, since December 1981, following an injury to the left 
knee.  However, physical examination showed full range of 
motion, and all ligaments stable.  There was pain with 
pressure and manipulation of the patella of both knees, 
though more so with the left knee.  McMurray's test was 
negative.   

A physical therapy note in October 1982 assessed bilateral 
chondromalacia and recorded range of motion within normal 
limits, but with mid-patellar measurements at 37 centimeters 
on the right and 35.5 centimeters on the left.  The examiner 
found bilateral ligament laxity and bilateral crepitation.  
Chondromalacia was assessed, and routine knee rehabilitation 
with a provocative exercise program were prescribed.  The 
veteran received a limited duty profile in October 1982 for 
both knees, due to diagnosed bilateral knee pain and 
swelling.  

In January 1983 the veteran underwent arthroscopic surgery 
for chronic left knee pain.  He was placed on a convalescent 
unit for seven days, and was to remain on limited profile for 
45 days.  A follow-up record one week later informs of 
discharge instructions: the veteran was to continue on 
restricted duty, with no running, jumping, stooping, 
crawling, marching, deep knee bends, or squats.  He was to 
seek medical follow-up stateside.  

In May 1983 the veteran received treatment for continued 
chronic difficulty with the left knee, with no reported 
improvement.  The right knee was not mentioned.  The examiner 
assessed possible meniscal derangement.  

The veteran waived his service separation examination by a 
signed statement in January 1984.  That form indicates that 
the veteran's health records were reviewed, and there was no 
finding that the veteran should be evaluated for any ongoing 
disability.  The Board can draw no legitimate inference from 
the absence of a service separation examination, either to 
ascertain the ongoing presence of knee disabilities or to 
rule them out.  Evans v. West, 12 Vet. App. 22, 30 (1998) 
(The Board may not make its own independent determinations on 
medical issues, but must find plausible reasons, based on the 
record, for its conclusions on medical matters.).

Upon VA examination in May 1993, a history was noted of left 
knee injury in service in combat in 1982, with that knee 
giving out in 1983, with arthroscopy performed.  The veteran 
reported having continued dull stiffness in the left knee and 
that knee giving out approximately once per week.  The 
examiner noted a history of an ice-skating injury to the 
right knee when he fell on the ice in March 1992, with right 
knee arthroscopic partial meniscectomy performed in June 
1992.  The examiner found painful range of motion in the left 
knee, with motion limited to from five degrees extension to 
70 degrees flexion, with mild left quadriceps atrophy noted.  
The right knee also evidenced arthroscopic scars, with mild 
joint swelling, medical joint line tenderness, and mild 
medial joint laxity, with range of motion from five degrees 
extension to 110 degrees flexion.  The examiner diagnosed 
internal derangement of the left knee with possible meniscal 
tear, status post arthroscopy with partial meniscectomy in 
June 1992 following a fall on the ice in March 1992; and 
status post right-knee injury with residuals consisting of 
partial meniscectomy and mild laxity.  

The veteran underwent some VA physical therapy in June and 
July of 1993 for his left knee for meniscal pain, without 
significant relief.  In October 1993 he was treated for 
assessed left knee sprain.  In January 1994 the veteran 
underwent an additional left knee arthroscopy with excision 
of a medial plica.  (Several records from 1994 erroneously 
report a January 1994 right knee arthroscopy for plica.)  The 
veteran received some additional VA physical therapy for the 
left knee in 1994.  A record of treatment for the right knee 
in March 1994 informs of ongoing difficulty with the knee, 
with repeated buckling which the veteran attributed to 
decreased muscle strength.  These 1993 and 1994 treatment 
records note the veteran's report of bilateral knee pain as 
an ongoing condition since bilateral meniscal injury ten 
years prior.  

At a September 2000 VA treatment the veteran was seen for 
complained-of chronic bilateral knee pain.  The treatment 
examiner found 1+ knee effusion bilaterally, though with no 
crepitus, deformity, or laxity.  There was pain on palpation 
over both patellas.  The examiner assessed bilateral knee 
pain, and likely early osteoarthritis, noting that the 
veteran walked nearly nine miles daily on his mail route for 
years.  X-ray findings were not noted.  

At a November 2000 VA treatment for bilateral knee pain, the 
treating physician again found 1+ knee effusion bilaterally, 
though with no crepitus, deformity, or laxity.  The physician 
assessed bilateral knee pain which was likely mechanical, as 
well as early osteoarthritis from walking 9 miles daily for 
the past 18 to 20 years.  The physician noted that the knees 
were satisfactory upon September 2000 x-rays.

At a November 2000 VA examination of the left knee, the 
veteran complained of almost daily swelling of that knee in 
the course of his work delivering mail.  He reported 
increased symptoms, with the left knee bothering him a lot 
and slowing him down in his work, with knee swelling, more 
frequent flare-ups of pain, and longer recovery times.  
However, he reported the pain was tolerable with Motrin.

On November 2000 examination, the veteran walked without 
assistive device and demonstrated a normal gait.  There was 
no functional limitation of the left knee for walking.  The 
left knee had zero to 90 degrees active range of motion, and 
zero to 100 degrees passive range of motion.  There was mild 
tenderness medially in the left knee.  The right knee range 
of motion was zero to 130 degrees.  (It is unclear whether 
the examiner assessed the right knee for further 
symptomatology, since while he noted some findings of the 
right knee, the examiner's focus was on functioning of the 
left knee.)  Strength of both lower extremities was 5/5 
except for a 5-, a slight reduction, in left knee extension 
strength, which was attributed pain.  The examiner found 
neither subluxation nor instability in the left knee.  The 
examiner noted x-rays in June 1993 were negative bilaterally, 
and September 2000 x-rays showed no interval changes.  The 
examiner diagnosed chronic left knee strain, and made no 
diagnosis referable to the right knee.  

Upon VA orthopedic treatment for the right knee in April 
2001, the veteran complained of the right knee locking, 
popping, and giving way, and reported a history of right knee 
surgery in 1990 or 1991 for a torn cartilage or ligament.  He 
reported not having difficulties since recovering from that 
injury, but in the past year having locking and giving way 
with increasing frequency, as well as sharp pain in the knee 
that extended down to the foot.  He added that he worked both 
as a mail-carrier and pruning trees, which required climbing 
ladders.  He reported taking Motrin as needed.  Right knee 
examination was only positive for patellar tenderness and a 
tightness behind the knee with straight leg raising.  X-rays 
were noted, as well as an MRI in March 2001 which showed no 
tear of the menisci or ligaments.  The MRI report did 
indicate a mild degree of non-specific signal in the central 
medial meniscus.  The treating orthopedist assessed right 
patellar tendinitis.  

A staff radiologist found July 2001 VA x-rays of the knees to 
be negative, with no interval changes from September 2000.  
However, a treating VA orthopedist in July 2001 interpreted 
these July 2001 x-rays as showing very early arthritis of 
both knees with some medial joint space narrowing.  This 
orthopedist also interpreted the March 2001 right knee MRI as 
showing a likely degenerative tear of the posterior horn of 
the right medial meniscus.  On examination, the orthopedist 
found tenderness medially in both knees, and pain with 
McMurray test, without other positive findings.  Range of 
motion was approximately zero to 120 degrees bilaterally. 

A March 2002 VA examination of the knees noted the veteran's 
history of twisting injury to the left knee in service, 
subsequent surgeries, and catching of the left knee 
presently.  The examiner only examined the left knee, finding 
medial joint line tenderness, negative McMurray's test, full 
extension, and flexion to 100 degrees.  No instability was 
found.  The examiner assessed status post subtotal 
meniscectomy of the left knee.  

A July 2005 VA examination of the knees was conducted to 
address questions of etiology as related to service.  The 
examiner noted the veteran's history of treatment by multiple 
physicians post service for his knees.  The examiner also 
noted that past x-rays of both knees in July 2001 were 
reportedly normal, that an MRI of the right knee in 2002 was 
reportedly normal, and an x-ray of the left knee in March 
2002 was also reportedly normal.  On examination, the July 
2005 examiner found no deformity of either knee and no 
quadriceps atrophy, with full quadriceps and hamstring 
strength before and after an exercise test consisting of 20 
straight leg raises with each leg with a 2-pound weight cuff 
around the ankle.  The examiner noted that the veteran 
performed this exercise without difficulty, and there was 
only a slight crepitus present in the right knee on active 
range of motion.  There was slight discomfort to medial 
palpation of each knee, but instability was not found and 
range of motion was only slightly below normal at zero 
degrees extension to 135 degrees flexion bilaterally.  Base 
in part on these negative x-ray and MRI reports, and based on 
examination findings, the July 2005 VA examiner concluded 
that both knees were normal.  He also specifically opined 
that the veteran did not have arthritis of either knee.  

Claims for Service Connection for a Right Knee Disability and 
Left Knee Arthritis 

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Secondary service connection may be granted where 
the evidence shows that a chronic disability has been caused 
or aggravated by a service-connected disability.  38 C.F.R. § 
3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

Certain diseases, such as arthritis, may be subject to 
service connection based on presumed incurrence in service if 
manifested to a compensable degree within one year subsequent 
to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

The veteran was treated in service for what began with a 
twisting injury to the right knee in March 1982, and was 
diagnosed as a right knee sprain, and then as chondromalacia 
of the right knee.  However, there is no service separation 
examination to document continuation of that condition at 
service separation, and the first reported post-service 
treatment for the right knee following an injury to the right 
knee while ice-skating approximately eight years post service 
in 1992.  There was no record of ongoing complaints or 
treatment for a right knee disorder between service 
separation in February 1984 and the reported right knee 
injury and surgery in 1992.  Further, the veteran reported 
substantial work on his feet, walking many miles each day for 
many years post service as a mail carrier prior to the 1992 
injury.  Hence, there little evidence that the in-service 
right knee injury residuals continued as a chronic disability 
post service.  

The most recent VA examiner in July 2005 concluded that there 
was no current right knee disorder.  While it is true that a 
May 1993 VA examiner assessed status post right knee surgery 
with partial meniscectomy and mild laxity, the July 2005 VA 
examiner reviewed this record, examined the veteran, and 
concluded that there was no current right knee disability.  

A September 2000 VA opined that it there was "likely" early 
osteoarthritis including in the right knee.  However, he 
offered no further explanation for this opinion. The Board 
notes that 38 C.F.R. § 3.102 provides that service connection 
may not be based on a resort to speculation or even remote 
possibility, and the Court has provided additional guidance 
as to this aspect of weighing medical opinion evidence. See 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's 
statement that the veteran may have been having some symptoms 
of multiple sclerosis for many years prior to the date of 
diagnosis deemed speculative); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may or 
may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship). 
The Board finds that the September 2000 examiner's statement 
is principally speculative in nature, and hence should be 
afforded little probative weight.  

Similarly, the Board affords less probative weight to the 
November 2000 opinion of a VA treating physician that the 
veteran has likely mechanical knee pain bilaterally as well 
as early osteoarthritis bilaterally.  The assessment of 
mechanical knee pain was based on physical examination.  
However, the assessment of early osteoarthritis was based 
upon that examination and noted history of a long career as a 
walking mail carrier, and was plainly unsupported by x-rays 
reviewed by that examiner as showing satisfactory knees.  The 
treating physician did not provide a medical rationale for an 
assessment of early osteoarthritis contrary to the absence of 
findings upon x-rays.  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Hence, absent objective, x-ray evidence for support, the 
Board concludes that the November 2000 VA treating 
physician's assessment of early osteoarthritis, like the 
September 2000 assessment, was based more on speculation than 
medical evidence.  The November 2000 opinion of mechanical 
knee pain was not supported by a review of the claims folder, 
as was the July 2005 VA examination.  The Court has held that 
examinations for compensation and pension purposes conducted 
without contemporaneous review of the veteran's claims file 
are deficient for rating purposes.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  Hence, the Board may reasonably 
conclude that the November 2000 opinion, without the benefit 
of review of the claims folder, was deficient for the 
veteran's service-connection claim when contrasted with the 
July 2005 VA examination.  

Hence, the Board finds that the July 2005 VA examination 
opinion is to be afforded more probative weight than the 
combined May 1993, September 2000, and November 2000 
opinions, to the extent they arrive at different conclusions 
regarding the presence of right knee disability, including 
arthritis.  Relying on the July 2005 VA examiner's findings 
and medical opinions, the Board concludes that the 
preponderance of the medical evidence is against there being 
a current right knee disability, and is thus against a 
chronic right knee disability having been caused or 
aggravated by service, is against a chronic right knee 
disability having been cause or aggravated by the veteran's 
service-connected left knee disability, and is against there 
being arthritis of the right within the first year post 
service or currently.  Hence, the preponderance of the 
evidence is against the claim for service connection for a 
right knee disorder, to include arthritis, on these bases.  
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  

Similarly, the Board finds that the veteran's claim for 
service connection for arthritis of the left knee is also not 
warranted based on the absence of current arthritis 
disability.  As just concluded, the September 2000 VA 
examiner's statement that there was early osteoarthritis in 
both knees was largely speculative in nature, and the 
November 2000 VA treatment examiner's opinion of current 
early osteoarthritis of the knees, are not to be accorded 
much weight as against the July 2005 VA examiner's opinion 
that there was no current left knee arthritis.  The Board 
concludes that the preponderance of the cognizable (medical) 
evidence is to the effect that the veteran does not currently 
have arthritis of the left knee.  Accordingly, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for arthritis of the 
left knee, either or a directly based on incurrence or 
aggravation in service; or on a secondary basis, as incurred 
or aggravated by the service-connected left knee disorder, or 
on a first-year-post-service presumptive basis. 38 C.F.R. 
§ 3.303, 3.307, 3.309, 3.310.  

The Board notes the veteran's contentions regarding current 
arthritis of the left knee and a causal link between service 
or a left knee disorder, and regarding a current right knee 
disability and a causal link to service or a left knee 
disability.  However, the veteran, as a lay person, cannot 
provide cognizable statements addressing such medical issues 
as causation and diagnosis of current disabilities.  Lay 
persons are not competent to offer medical opinions; where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  No relationship 
is shown as to the right knee impairment.  No arthritis is 
shown to service connect secondary to the left knee disorder.

The preponderance of the evidence is against the claims, and, 
therefore, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a right knee disability is denied.

Service connection for arthritis of the left knee is denied. 

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


